IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-67,500-06


EX PARTE EDDIE A. NUNNELLEY, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 49712 IN THE 59TH DISTRICT COURT
FROM GRAYSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded not guilty and was
convicted by a jury of aggravated assault and sentenced to fifteen years' imprisonment. He waived
appeal as part of a plea agreement to dispose of six additional felonies with sentences to run
concurrent with the instant case. 
	Applicant contends, inter alia, that trial counsel rendered ineffective assistance of counsel,
that he was denied due process by actions of the trial court and the State, that he is actually innocent,
and that the execution of his sentence violates various contract rights. In one ground, Applicant
alleges that he was denied pre-sentence jail time credit. The trial court recommended that we deny
relief on all grounds. 
	Based on this Court's independent review of the record, Applicant's claims attacking his
judgment and sentence are without merit and are denied. His ground for relief alleging incorrect pre-sentence jail time credit is dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
Accordingly, the application is denied in part and dismissed in part.

Filed: May 5, 2010
Do not publish